DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 3/9/2020, has been entered. Claims 1-8, 10-12 and 14-20 are pending. Claims 1, 10, 14 and 15 have been amended. Claims 9, 13 and 21 have been cancelled.  Applicant’s amendments to the claims have overcome the drawing objections and most of the 112 rejections lodged in the previous office action, however, the amendments have created new 112 issues, see rejections below.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered. 
Applicant argues that El Safty fail to teach flow channels provided on a lateral side edge of a lip of the body oriented substantially tangentially to the lip.  Firstly, as interpreted by the Examiner, the lip has two lateral side edges, a radially outer lateral side edge and a radially inner lateral side edge.  Since the flow channels are tangential to the radially inner lateral side edge, El Safty does teach the limitation as claimed.  While the Examiner agrees that the flow channel are not tangential to the radially outer lateral edge of the lip, this is not what is claimed.  As claimed the outlet portions shall be oriented “substantially tangentially” to the lip.  In an alternate interpretation of El Safty, the outlet portions are oriented “substantially tangentially” to the radially outer lateral side of the lip.  Further, Applicant’s specification nor the drawings explicitly point out or define what Applicant regards as the lateral side edge, lip, or body of the invention.  Therefore, the rejection is maintained.  
Applicant additionally argues that El Safty also fails to teach each of the plurality of flow channel being arcuate and continuous without restriction between the inlet and a 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral side edge, lip, and body of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 1 and 18-20 are objected to because of the following informalities:  
In Claim 1, line 6, “channels are provided” should be “channels is provided”
In Claim 18, line 3, “portion from each” should be “portion of each”
In Claim 19, line 3, “side the” should be “side of the”
In Claim 20, line 4, “portion from each” should be “portion of each”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the working fluid" in line 8 and “the inlet” in line 11.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 provides antecedent basis for “a fluid” and “at least one inlet”.  As written, it is unclear if there is more than one fluid and to which inlet of the at least one inlets Applicant is referring, rendering the claim indefinite. For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the fluid” and “the at least one inlet”, respectively, to cure the antecedent basis and indefiniteness issues.
Claim 1 recites the limitation "without restriction" in line 10.  As written, it is unclear what Applicant is trying to claim because it is unclear what is encompassed by the term “without restriction” as the specification fails to define the scope of the term.  Even if there are no physical obstructions within the flow channels of the invention, the walls of the flow channels provide “restriction” due to friction losses.  Applicant’s specification at P[0024], P[0034], P[0080] describes the flow channels as “…preferably of substantially uniform dimension over their length and without obstructions nor other head loss-causing shapes such as orifices or any vortex or disturbance-creating shape. The flow from the entry to the flow channel to the nozzle should approximate ideal laminar flow as closely as possible.”  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the flow channels being substantially uniform dimension and without obstructions.  Examiner suggests amending the claim limitation to more closely align with the verbiage used in the specification to cure the indefiniteness issues.

Claim 4 recites the limitation "a working fluid" in line 2.  It is unclear if there is an additional fluid being introduced in the claim or if Applicant is referring to one of the fluids of claim 1, and if referring to one of the fluids of claim it is further unclear to which fluid Applicant is referring, rendering the claim indefinite. For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the fluid”, to cure the indefiniteness issues.
Claims 5-6 are also indefinite by virtue of their dependency on Claim 4.
Claim 10 recites the limitation "a converging-diverging nozzle" in line 2.  It is unclear if there is an additional nozzle being introduced in the claim or if Applicant is referring to the nozzle of claim 1, rendering the claim indefinite. For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the converging-diverging nozzle”, to cure the indefiniteness issues.
Claim 11 recites the limitation "the respective outlet portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which respective outlet portions of Claim 1 Applicant is referring.  Claim 1 provides antecedent basis for “a respective outlet portion of each of the plurality of flow channels”.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “each respective outlet portion” to cure the antecedent basis and indefiniteness issues.

Claim 18 recites the limitations "the convergence zone" in lines 1-2 and “the flow channel when the rotor is formed” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear to which convergence zone of the at least one convergence zone and to which flow channel of the plurality of flow channels Applicant is referring.  Claim 1 provides antecedent basis for “a plurality of flow channels” and “a rotor assembly”.  Claim 17 provides antecedent basis for “at least one convergence zone”.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the at least one convergence zone” and “each flow channel when the rotor assembly is formed” to cure the antecedent basis and indefiniteness issues.
Claim 19 recites the limitations “the flow channel” in line 2 and "the convergence zone" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear to which convergence zone of the at least one convergence zone and to which flow channel of the plurality of flow channels Applicant is referring.  Claim 1 provides antecedent basis for “a plurality of flow channels”.  Claim 17 provides 
Claim 20 recites the limitation “the flow channel” and "the convergence zone" in the last two lines.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear to which convergence zone of the at least one convergence zone and to which flow channel of the plurality of flow channels Applicant is referring.  Claim 1 provides antecedent basis for “a plurality of flow channels”.  Claim 17 provides antecedent basis for “at least one convergence zone”.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the at least one convergence zone” and “each flow channel” to cure the antecedent basis and indefiniteness issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, 7-8, 10-11, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Safty (US 2015/0233248).  Equivalent document, El Safty (US Pat No. 10544675), to be referenced hereinafter.
In Reference to Claim 1
El Safty teaches:
A turbine rotor assembly(100; Fig 1) including a unitary body(104,105; 104 and 105 are fastened together with fasteners at 106 to form a unitary body; Col 4, ll. 17-28) including at least one inlet(108) for inlet of a fluid into the rotor assembly(Col 4, ll. 17-28) and a plurality of flow channels(114,115,118) extending through the unitary body and terminating in an outlet portion(outlet of 119), the at least one inlet in fluid communication with each of the plurality of flow channels(108 supplies working fluid to the plurality of flow channels).
wherein the respective outlet portion of each of the plurality of flow channels are provided on a lateral side edge of a lip of the body(see annotated figure below), oriented substantially tangentially to the lip in order to create rotational force as the working fluid exits the outlet portions(118, 119 are oriented substantially tangentially to 114 and are therefore also substantially tangential to the inner later side edge of the lip; Col 3, ll 25-32 and Col 5, ll. 32-37; in an alternate interpretation -- the outlet portions 118, 119 are also oriented substantially tangential to the radially outer lateral side of the lip such that they create rotational force as the working fluid exits the outlet portions; Col 5, ll. 14-16)


    PNG
    media_image1.png
    551
    829
    media_image1.png
    Greyscale

In Reference to Claim 2
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) associated with a shaft(116) in order to create usable work used to generate electricity(Col 1, ll. 30-31; Col 3, ll. 39-49).
In Reference to Claim 4
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the turbine rotor assembly is driven by a working fluid(Col 2, ll. 43-61; Col 5, ll. 53-60).
In Reference to Claim 5
El Safty teaches:
A turbine rotor assembly as claimed in claim 4(see rejection of claim 4 above) wherein the working fluid is a compressible and liquefiable vapour(steam; Col 5, ll. 53-60).
In Reference to Claim 7
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the body is substantially circular when viewed in one orientation(Fig 2) and substantially conical or frustoconical when viewed in a perpendicular orientation(as shown in Fig 1, the inner portion of 104 adjacent 114 is substantially conical or frustoconical).

In Reference to Claim 8
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the body is substantially circular when viewed in one orientation(Fig 2) and bell-shaped having an arcuate waist when viewed in a perpendicular orientation(Fig 1).
In Reference to Claim 10
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above), wherein the respective outlet portion includes a converging-diverging nozzle(115,118 are converging-diverging nozzle as shown in Fig 2) so as to create tangential thrust and cause the rotor to rotate(“so as to create tangential thrust and cause the rotor to rotate” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure, also see Col 5, ll. 26-38).
In Reference to Claim 11
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above), wherein the respective outlet portions are coplanar with one another to create the maximum speed of rotation(“to create the maximum speed of rotation” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure, also see Claim 1 – all exit nozzle in a single plane).
In Reference to Claim 15
El Safty teaches:


    PNG
    media_image2.png
    523
    497
    media_image2.png
    Greyscale



In Reference to Claim 17
El Safty teaches:

In Reference to Claim 18
El Safty teaches:
A turbine rotor assembly as claimed in claim 17(see rejection of claim 17 above), wherein the convergence zone in each flow channel is provided adjacent to but spaced from the outlet portion from each flow channel(as shown in Fig 2, the convergence zone 115 is adjacent but spaced along a flow direction from the outlet of 119) to form a nozzle which is integrated into the flow channel when the rotor is formed(Col 4, ll. 48-60).
In Reference to Claim 20
El Safty teaches:
A turbine rotor assembly as claimed in claim 17(see rejection of claim 17 above), wherein:
a divergence zone(see annotated figure above) is provided in each flow channel adjacent to but spaced from the outlet portion from each flow channel downstream from the at least one convergence zone(see annotated figure above).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty.
In Reference to Claim 16
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the body is formed from a metallic material(In Fig 1 of El Safty the body is shown in section with cross hatching to indicate metal material. See MPEP 608.02 Section IX – Drawing Symbols)  
Additionally, the selection of a known material to construct the body before the effective filing date of the claimed invention was held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) 
El Safty fails to explicitly teach:
 wherein the body is formed from a metallic or elastomeric material that is sintered or 3D printed.
The limitation “the body is formed from a metallic or elastomeric material that is sintered or 3D printed” is a product-by-process limitation.


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Fritz et al. (US 20180066580), hereinafter: “Fritz”.
In Reference to Claim 3
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above)
El Safty fails to teach:
 associated with the shaft via a magnetic coupling attached to the rotor assembly and which is magnetically associated with a magnetic coupling attached to the shaft.
Fritz teaches:
	A rotor assembly(2,3) associated with a shaft(P[0046]) via a magnetic coupling(4,8) attached to the rotor assembly(P[0038]) and which is magnetically associated with a magnetic coupling(4,9) attached to the shaft(P[0038]).

In Reference to Claim 14
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) further including an opening(106) provided into the body extending from a lower wall(see annotated figure above) of the body to receive a fastener(Col 4, ll. 17-20)
El Safty fails to teach:
attaching a magnetic coupling to the body.
Fritz teaches:
	A rotor assembly(2,3) associated with a shaft(P[0046]) via a magnetic coupling(4,8) attached to the rotor assembly(P[0038]) and which is magnetically associated with a magnetic coupling(4,9) attached to the shaft(P[0038]), further including a fastener bolt or screw connection(P[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify El Safty to incorporate the teachings of Fritz, to replace the friction mount and shaft connection with a magnetic coupling attached via a fastener bolt or screw connection to achieve predictable results.  In this case, the predictable results is the fastening of two separate components.  In .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Ohman (US 10788203), hereinafter: “Ohman”.
In Reference to Claim 6
El Safty teaches: 
A turbine rotor assembly as claimed in claim 4(see rejection of claim 4 above)
El Safty fails to teach:
the working fluid is a zeotropic fluid mixture.
Ohman teaches:
A turbine(12) for use in generating electricity, wherein the working fluid is a zeotropic fluid mixture(Col 2, ll. 8-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Safty to incorporate the teachings of Ohman to use a zeotropic fluid as the working fluid to reduce the thermodynamic losses due to varying temperature evaporation(Col 2, ll. 8-14).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Osang (DE 102009005872), hereinafter: “Osang”.  The English translation of Osang is referenced hereinafter.
In Reference to Claim 12
El Safty teaches: 

El Safty fails to teach:
wherein each of the plurality of flow channels is at least partially helical extending from a portion of the body adjacent to the inlet to the outlet portions of the plurality of flow channels.
Osang teaches:
A turbine(12) for use in generating electricity(P[0060], wherein each of the plurality of flow channels(6) is at least partially helical(as shown in Fig 1) extending from a portion of the body adjacent to the inlet(as center proximate 5, Fig 1, P[0083]) to the outlet portions(7,13) of the plurality of flow channels(P[0082]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two references because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B). 
 In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Safty to incorporate the teachings of Osang to use at least partially helical flow channels in lieu of the flow channel taught by El Safty as both references are directed to gaseous turbine wheels which utilize differential pressure of a gaseous fluid to generate torque which is transmitted to a shaft to produce work, and which would yield achieve predictable results.  The predictable result is guiding the working fluid from the inlet of the turbine to the outlet.  

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Schlote (US 5408824), hereinafter: “Schlote”.
In Reference to Claim 19
El Safty teaches: 
A turbine rotor assembly as claimed in claim 17(see rejection of claim 17 above)
El Safty fails to teach:
wherein an arcuate transition is provided between the flow channel and the at least one convergence zone, on at least an inlet side the convergence zone.
Schlote teaches:
A similar turbine rotor(26) having a nozzle assembly(26) wherein an arcuate transition(at 64) is provided between the flow channel(68) and the at least one convergence zone(58), on at least an inlet side the convergence zone(64 is upstream of 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify El Safty to incorporate the teachings of Schlote to provide an arcuate transition between the flow channel and convergence zone to minimize unnecessary friction losses and turbulence(Col 3, ll. 53-54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745